Stephens, J.,
dissenting. I can not concur in the conclusion of the majority of this court that it is conclusively established by undisputed testimony, as a matter of law, that Mrs. Mendel, the tenant, turned the steam into the radiator with knowledge of the attending danger, and that therefore her act in' so doing was an agency independent of any act of the defendant and is the proximate and solely responsible agency causing the resulting injury to the plaintiff.
*782The record shows that Mrs. Mendel, in addition to testifying as indicated in the statement of facts, testified in immediate connection therewith as follows: “As to why I did not let the children play in the other room, if I had known it was that dangerous I would not have allowed them in there. No, I did not know anything like that was going to happen. No, sir, nobody could know it was going to happen. No, I had no idea it was going to happen. No, I had never known one of these valves in a radiator to blow out before. I did not know anything about radiator valves. No, I never knew of one to blow out before.” She testified also as follows: “As to why I thought the valve dangerous — because it seemed to be loose; I did not know why it was leaking; I thought it was dangerous to have leaking around the radiator valve.” On the other hand Mrs. Lyons, the defendant, who was the owner of the building, testified, in reference to the alleged statement to her by Mrs. Mendel that the radiator was in a dangerous condition, that “she [meaning Mrs. Mendel] did not say she thought it was dangerous, . . she did not tell me it was dangerous.”
Mrs. Mendel's testimony to the effect that, before the explosion of the radiator, she had notified the defendant, Mrs. Lyons, that the condition of the radiator was dangerous, is not evidence that it was in fact dangerous and that she, Mrs. Mendel, knew of the danger, but is evidence only to the effect that she had, in an extrajudicial statement, stated that the condition of the radiator was dangerous. As Mrs. Mendel is not a party to the ease, this statement, if made by her, has no probative value as an admission. It is purely hearsay, and, as such, of course, has no probative value as tending to prove the condition of the radiator. It possesses value only as tending to impeach the testimony of Mrs. Mendel, who was only a witness in the case. Besides, this statement, if Mrs. Mendel made it, does not demand-the inference that, if the radiator at the time was in a dangerous condition, Mrs. Mendel knew of this danger. The jury could have regarded this statement as being merely an emphatic, exaggerated and self-serving statement made by the tenant for the purpose of inducing the landlord to repair the radiator, and not as establishing as a fact that the true condition of the radiator was known to the tenant. Mrs. Mendel having testified that had she known that the condition of the radiator was dangerous she would not have allowed the *783children to play near it, and that when she turned the steam into it she did not know what the result would be, and there being testimony that she had not made the statement attributed to her that the condition of the radiator was dangerous, the evidence authorizes the inference that she did not know the danger incident to the turning of the steam into the radiator, and that she did not have sufficient knowledge to cause her to anticipate that the turning of the steam into the radiator would produce what actually happened as a result thereof.
I am of the opinion that the evidence is sufficient to authorize the inference that the defendant was negligent in leaving the radiator in a dangerous condition, and that this negligence was the proximate cause of the plaintiff’s injury. I am of the further opinion that the court erroneously instructed the jury that the negligence, if there was any, of the tenant, Mrs. Mendel, could be imputed to the plaintiff; and since the evidence was sufficient to authorize a verdict for the plaintiff, this error demands that the verdict found for the defendant be set aside and that a new trial be granted to the plaintiff.